Case 19-50819-BLS Doc1-1 Filed 11/15/19 Page 1of4

EXHIBIT A
Case 19-50819-BLS Doc1-1 Filed 11/15/19 Page 2of4

Exhibit A
90 Day Disbursements
Bankruptcy Case No. 17-12560

 

Bank Check Clear
Cebtor Account Date Date Ck. No. Name Memo Amount
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 09/15/17 10/23/17, = 62239 «= MARCELLAP BEST «=©6&.MTG3 MZ N PALM DR, CA- INT SEP 18 DAYS $ 150.00
Weodbridge Mortgage Investment Fund 3, LLC 1894942992 09/15/17 10/23/17 62238 MARCELLA P SEST MTG3 MZ N PALM OR, CA- RETURN 25,000.00

§ 25,150.00
Case 19-50819-BLS Doc1-1 Filed 11/15/19 Page 3 of 4

EXHIBIT B
Case 19-50819-BLS Doci1-1 Filed 11/15/19 Page4of4

Exhibit B

Net Winner Disbursements
Bankruptcy Case No. 17-12560

 

Bank Check Clear
Debtor Account Date Date Ck. No. Name Memo Amount
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 06/29/15 07/14/15 14932 MARCELLA P BEST MTG3 N PALM DR, CA - INT SUN PARTIAL $ 58.33
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 08/17/15 09/01/15 17324 MARCELLAP BEST MTG3 N PALM DR, CA- INT AUG 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 09/21/15 09/29/15 18039 MARCELLA P BEST MTG3 N PALM DR, CA - INT SEP 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 10/19/15 11/03/15 20884 MARCELLA P BEST MTG3 N PALM DR, CA - INT OCT 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 11/16/15 = 12/07/15 22863 MARCELLAP BEST =MTG3N PALM DR, CA - INT NOV 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 12/14/15 01/11/16 24950 MARCELLA P BEST MTG3 N PALM DR, CA - INT DEC 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 01/29/16 01/29/16 0D012916 MARCELLAPBEST MTG3 N PALM DR, CA-INTJAN 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 02/29/16 + 02/29/16 0D022916 MARCELLAP BEST MTG3 N PALM DR, CA - INT FEB 250,00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 03/31/16 03/31/16 0D033116 MARCELLAP BEST MTG3 MZ N PALM DR, CA - INT MAR 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 04/29/16 04/29/16 DDO42916 MARCELLAPBEST §MTG3 MZN PALM DR, CA- INTAPR 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 05/31/16 08/31/16 DD053116 MARCELLAP BEST MTG3 MZ N PALM DR, CA - [INT MAY 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 06/30/16 06/30/16 DD063016 MARCELLAP BEST MTG3 MZ N PALM DR, CA- INTJUN 250,00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 07/29/16 07/29/16 DD072916 MARCELLAP BEST MTG3 MZ N PALM DR, CA - INTJUL 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 08/31/16 = 08/31/16 +9=DD083116 MARCELLAPGEST MTG3 MZN PALM DR, CA-INTAUG 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 09/30/16 09/30/16 00093016 MARCELLAPBEST = MTG3 MZN PALM DR, CA- INT SEP 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 10/31/16 10/31/16 545 MARCELLA P BEST MTG3 MZ N PALM DR, CA- INT OCT 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992. 11/30/16 = 11/30/16 $24 MARCELLAP BEST §=MTG3 MZN PALM DR, CA - INTNOV 250.00
Woodbridge Mortgage investment Fund 3, LLC 1894942992 12/30/16 = 12/30/16 53S MARCELLA P BEST MTG3 MZ N PALM DR, CA - INT DEC 250.00
Woodbridge Mortgage {nvestment Fund 3, LLC 1894942992, 01/31/17 01/31/17 560 MARCELLAP BEST MTG3 MZN PALM DR, CA-INTJAN 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 02/28/17 02/28/17 5838 MARCELLAP BEST = MTG3 MZN PALM DR, CA- INT FEB 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 03/31/17 03/30/17 583 MARCELLA P BEST MTG3 MZ N PALM DR, CA - INT MAR 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 04/28/17 04/27/17 S88 MARCELLA P BEST MTG3 MZ N PALM DR, CA - INT APR 250,00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992. 05/31/17 05/31/17 oD MARCELLA P BEST MTG3 Mz N PALM DR, CA - INT MAY 250.00
Woodbridge Mortgage Investment Fund 3, LLC 1894942992 06/30/17 06/30/17 DD MARCELLA P BEST MTG3 MZ N PALM DR, CA- INTJUN 250.00
Woodbridge Mortgage investment Fund 3, LLC 1894942992 07/31/17 07/31/17 DD MARCELLA P BEST MTG3 MZ N PALM DR, CA- INT JUL 250.00
Woodbridge Mortgage investment Fund 3, LLC 1894942992 08/31/17 =: 08/31/17 oD MARCELLA P BEST MTG3 MZ N PALM OR, CA - INT AUG 250.00
Woodbridge Mortgage tnvestment Fund 3, LLC 1894942992 09/15/17 10/23/17 62239 MARCELLA P BEST MTG3 MZ N PALM DR, CA - INT SEP 18 DAYS 150.00

$ 6,458.33
